DETAILED ACTION
Claims 1-12, 14, and 16-25 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 4/23/2020.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawing submitted on 4/23/2020 are accepted

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8744926 to Heron et al. (hereafter referred to as Heron) in view of U.S. Patent Application Publication Number 2016/0334232 to Zuang et al. (hereafter referred to as Zuang).
As per claim 1, Heron teaches: 
A method for sharing use of a mobile service vehicle composed temporarily of a vehicle carrier and a cabin (CAB) equipped in a service-specific manner, for providing a service during a journey, the method comprising (Col. 3 lines 60-67 teach pre-departure module 106 may be configured to provide the list of in-vehicle services to the user-provided device.  In various implementations, pre-departure module 106 may be configured to provide the list of in-vehicle services such that the list of in-vehicle services is provided to the user-provided device before a boarding time associated with the trip. Col. 11 lines 22-48 teach a list of in-vehicle services, which are available for the trip on the vehicle, may be determined based on the trip-identifying information.  In certain implementations, the list of in-vehicle services may comprise one or more content items that include video content, audio content, image content, an electronic book, a game, an advertisement, an application, or other content items.  In some implementations, the list of in-vehicle services may comprise one or more service items that include a food, a beverage, earphones, a pillow, a blanket, Internet service, or other service items).
determining, a need of a first customer to obtain the service  during the journey (Col. 11 lines 22-48 teach a list of in-vehicle services, which are available for the trip on the vehicle, may be determined based on the trip-identifying information.  In certain implementations, the list of in-vehicle services may comprise one or more content items 
determining a need of a second customer to obtain the service during the journey (Col. 1 lines 30-42 teach the list of in-vehicle services may be provided to the user-provided device to enable a selection of at least one in-vehicle service to be provided during the trip.  In this way, for instance, the system enables users (e.g., passengers or other users) to select or prepare, before the departure of the vehicle, in-vehicle services that they are to be provided during transit on the vehicle Col. 4 lines 26-48 teach one or more relevant lists of in-vehicle services may be provided to the user-provided devices in accordance with the pre-boarding time period so that the passengers associated with the user-provided devices may be presented with the relevant list of in-vehicle services to choose from. (the use of the plural in regard to passengers indicates that the reference contemplates at least a first and second passenger)).
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
automatically determining that whether the first customer and the second customer agree to the shared journey in the mobile service vehicle (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph 
and, based on the basis of the agreement, automatically determining a route of the mobile service vehicle, on which the first customer and the second customer at least temporarily share use of the mobile service vehicle (Paragraph Number [0065] teaches to determine the shortest travel time along each path, the third filter 68 is programmed to divide a length of the respective shortest path by an average travel speed along the respective shortest path. Paragraph Number [0071] teaches the owner or operator may utilize the in-vehicle navigation unit or navigation-related services provided by the center 20 to obtain a route to the requester pick-up location. (See also EXAMPLE in Paragraph Numbers [0083]-[0086])).
Both Heron and Zuang are directed to providing services to travelers. Heron teaches determining service needs of travelers and providing the services to the travelers 
As per claim 12, Heron teaches:
An apparatus for sharing use of a mobile service vehicle composed temporarily of a vehicle carrier and a cabin (CAB), equipped in a service-specific manner, for providing a service during the journey, the apparatus comprising: a data input; and an evaluation unit (Col. 8 lines 47-57 teach server(s) 102, client computing devices 104, external resources 110, and/or other components may be operatively linked via one or more electronic communication links.  For example, such electronic communication links may be established, at least in part, via a network such as the Internet and/or other networks.  It will be appreciated that this is not intended to be limiting, and that the scope of this disclosure includes implementations in which server(s) 102, client computing devices 
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 14, Adkins teaches:
A non-transitory computer readable medium including computer program product comprising instructions which, when executed on a computer transform the computer into the evaluation unit of the apparatus of claim 12, to cause the evaluation unit to (Col. 8 lines 47-57 teach server(s) 102, client computing devices 104, external resources 110, and/or other components may be operatively linked via one or more electronic communication links.  For example, such electronic communication links may be established, at least in part, via a network such as the Internet and/or other networks.  It will be appreciated that this is not intended to be limiting, and that the scope of this disclosure includes implementations in which server(s) 102, client computing devices 104, external resources 110, and/or other components may be operatively linked via some other communication media. Col. 9 lines 18-39 teach electronic storage 112 may comprise non-transitory storage media that electronically stores information.  The electronic storage media of electronic storage 112 may include one or both of system 
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 16, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 12 respectively.
In addition, Heron teaches:
further comprising automatically determining that whether the first customer and the second customer agree to jointly obtain the service in the mobile service vehicle (Col. 1 lines 30-42 teach the list of in-vehicle services may be provided to the user-provided device to enable a selection of at least one in-vehicle service to be provided during the trip.  In this way, for instance, the system enables users (e.g., passengers or other users) to select or prepare, before the departure of the vehicle, in-vehicle services that they are to be provided during transit on the vehicle Col. 4 lines 26-48 teach one or more relevant lists of in-vehicle services may be provided to the user-provided devices in accordance with the pre-boarding time period so that the passengers associated with the user-provided devices may be presented with the relevant list of in-vehicle services to choose from.  (the use of the plural in regard to passengers indicates that the reference contemplates at least a first and second passenger)).
As per claims 3 and 17, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 12 respectively.
In addition, Heron teaches:
further comprising automatically determining that whether the service belongs to a category which is categorized as "suitable for provision during shared use of the CAB" (Col. 11 lines 22-48 teach a list of in-vehicle services, which are available for the trip on the vehicle, may be determined based on the trip-identifying information.  In certain implementations, the list of in-vehicle services may comprise one or more content items that include video content, audio content, image content, an electronic book, a game, an advertisement, an application, or other content items.  In some implementations, the list of in-vehicle services may comprise one or more service items that include a food, a beverage, earphones, a pillow, a blanket, Internet service, or other service items).
As per claims 4 and 18, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 12 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
further comprising automatically determining that whether the first customer and the second customer have predefined a respective departure point and a respective destination in a respective request, which are to be linked by a shared route which is sufficiently long to provide the service during the journey. (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 5 and 19, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 12 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
wherein the determination whether that the first customer and the second customer agree to the shared journey in the mobile service vehicle comprises transmitting a first data record representing details of the first customer to the second customer and transmitting a second data record representing details of the second customer to the first customer (Paragraph Number [0054] teaches the first filter 64 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 6 and 20, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 5, and 12 and 19 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
further comprising reading a third data record preconfigured by the second customer comparing the first data record and the third data record and, based on the basis of the result, automatically determining that whether the second customer agrees to the shared journey in the mobile service vehicle (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find 
reading a fourth data record preconfigured by the first customer comparing the second data record and the fourth data record and, based on the result, and automatically determining that whether the first customer agrees to the shared journey in the mobile service vehicle (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 7 and 21, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 12 respectively.
In addition, Heron teaches:
further comprising determining that whether a first sub-service to be obtained by the first customer and belonging to the service needs to be provided at the same time as and/or with a time delay with respect to a second sub-service to be obtained by the second customer and associated with the service (Col. 4 lines 26-48 teach a passenger associated with the user-provided device may be determined to be within a predetermined pre-boarding time period, and the list of in-vehicle services may be provided to the user-provided device based on the determination that the passenger is within the predetermined pre-boarding time period.  In this way, one or more relevant lists of in-vehicle services may be provided to the user-provided devices in accordance with the pre-boarding time period so that the passengers associated with the user-provided devices may be presented with the relevant list of in-vehicle services to choose from. Col. 6 lines 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 8 and 22, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 12 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
further comprising automatically determining that whether the mobile service vehicle is already occupied by the second customer (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may transmit a response back to the server communication transceiver 58 (using in-vehicle application 52) indicating whether or not he/she would like to be included as a carpool candidate sent to the requester 14.  If the response is positive, the carpool candidate CC will be transmitted to the requester's mobile device 12.  If the response is 
and, in response to this automatically querying whether the second customer agrees to the shared journey in the mobile service vehicle (Paragraph Number [0054] teaches the first filter 64 compares the requester pick-up time (t.sub.up) with the trip travel period (i.e., trip starting time, t.sub.s, and trip ending time, t.sub.e) for each of the participating vehicle(s) 16, 16', 16'' that have the active carpooling status (shown at reference numeral 206 of FIG. 2).  If the requester pick-up time is between the trip starting time and trip ending time (i.e., t.sub.s.ltoreq.t.sub.up.ltoreq.t.sub.e) for a particular vehicle 16, the vehicle 16 is determined to be associated with a qualified carpool trip, and is filtered out from the pool of active status participating vehicles 16, 16', 16''.  The first filter 64 can identify n number of qualified carpool trips when the requester pick-up time is between the trip starting time and trip ending time (i.e., is within a trip travel period) of n number of the participating vehicles 16, 16', 16'' (wherein n.gtoreq.1)).
As per claims 9 and 23, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 8, and 12 and 22 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
wherein the determination that whether the mobile service vehicle is already occupied by a second customer comprises determining that the second customer would like to obtain the service at the same time as the first customer (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 
60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may transmit a response back to the server communication transceiver 58 (using in-vehicle application 52) indicating whether or not he/she would like to be included as a carpool candidate sent to the requester 14.  If the response is positive, the carpool candidate CC will be transmitted to the requester's mobile device 12.  If the response is negative, the carpool candidate CC will not be transmitted to the requester's mobile device 12. The requester inputs his/her choice/selection, and this choice/selection is transmitted to the server communication transceiver 58 by the mobile device communication platform 48).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 10 and 24, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 8, and 12 and 22 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route 
wherein the determination that whether the mobile service vehicle is already occupied by the second customer comprises determining that the second customer will stop obtaining the service before the first customer gets in (Paragraph Number [0027] teaches when informing the carpooling server 18 that the vehicle 16 is available for ride sharing, the owner or operator of the vehicle 16 may also input trip information and/or the in-vehicle application 52 may collect trip information.  If the carpooling server 18 is generating the active status from the pre-set schedule, the trip information will already be saved at the carpooling server.  The trip information may include the trip starting time and location, the trip ending location (i.e., destination), and a threshold delay associated with the trip).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 11 and 25, the combination of Heron and Zuang teaches each of the limitations of claims 1 and 8, and 12 and 22 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
wherein the determination that whether the mobile service vehicle is already occupied by the second customer comprises sensors determining, by means of sensors, that the second customer is using the service (Paragraph Number [0010] teaches the 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624